The problem before us is difficult and apparently one of first impression in Ohio. I am compelled to dissent from the opinion of my esteemed colleagues and must concur in the result reached by the trial court.
An abstract of the testimony of plaintiff's witness, Dr. Jaime Smith-e-Incas, the deceased patient's attending physician, who had twenty and one-half years' training and practice in his specialty of neurology and psychiatry, should first be set forth, and is as follows:
"Q. (By Mr. Brentlinger) Doctor, does the term mentally ill lend itself to a specific mental definition that would have any application to this lady's case?
"A. In a concise concept of being mentally ill, she does not fit. She fits the emotionally disturbed category. * * * The concept of `deranged' applies primarily to the person who we speak as a schizophrenic, a person who is mentally incompetent.
"Q. Can you say whether or not with medical certainty *Page 128 
— reasonable medical certainty that this lady was or was not mentally ill, insane or deranged at the time she took her life?
"A. She was not mentally ill, deranged or insane at the time she took her life is my concept for this reason: I had a conversation with Mrs. Johnson approximately four or five hours prior to her demise, and she was very clear, concise, rational, and went along with my recommendation for her to wait till I saw her in the morning, then we will make some changes, et cetera. I have four notes that Mrs. Johnson wrote which were written deliberately and carefully and in excellent language and thinking clear thoughts which is not the pattern of a schizophrenic or a person that is deranged. The letters she wrote were evidently why she had planned to take her life sometime that morning, whenever it was, but I am saying that the contents of these notes were so precise and in excellent language and thought plus what I have spoken to her four to five hours prior to that, in no way indicated her to be deranged.
"Q. * * * You just mentioned that you talked with her four or five hours before she took her life. How did this conversation take place? * * *
"A. This was telephone. It originated when Mrs. Johnson called me from her room. She was upset over my asking them to have her locked in for the night, and I received a call from the family, she was disturbed at my having done this, and then shortly after, Mrs. Johnson herself called me and I spoke to her at length and told her that tomorrow we will make some changes and she was quiet — her anger became subdued and we spoke rationally like we always do after we get in conversation, and I felt then that she had remained in good contact.
"Q. Did you indicate in that answer, Doctor, that members of the family had also complained about the locked door?
"A. Yes.
"Q. That evening?
"A. Yes, sir. *Page 129 
"Q. The question of whether or not the door would be locked, did you consider this a medical question within your control?
"A. Yes. I am so responsible for ordering whether the door is locked or not since I am in charge of the patient's care.
"Q. * * * This is a medically important decision in regard to handling this kind of patient?
"A. Yes, I think it is. The judgment of the physician if he feels his patient may be a particular problem to the nurses and personnel in the ward, or the patient may be unpredictable at a specific time, or three, if the patient is emotionally disturbed and may cause problems to the other patients on the floor, or five, if the patient himself needs to be isolated from others. There are a variety of things that go into a decision like this by the attending physician.
"Q. At the time you made that decision, doctor, were you in a position to know all of the facts and circumstances of your patient's case?
"A. Yes, I think the nurse and supervisor in charge had briefed me on the patient.
"Q. Doctor, you do have the hospital chart before you, do you not.
"A. These are the physician's orders * * *.
"Q. * * * May 31, 1968, it says, `Lock door at night.' Was that an order you gave?
"A. Yes. That is a telephone order I gave to the nurse in charge the night of the 31st.
"Q. The order right above that says, would you read the order right above.
"A. I earlier said, `Please transfer to security room, however, leave door open.'
"Q. So the position of the door either open or closed was a very conscious problem in your opinion?
"A. Yes, sir, in my opinion, yes, sir.
"Q. Now, the `lock door at night,' Doctor, would you explain what that order means as far as the following *Page 130 
morning is concerned, whether the door was to be opened or closed.
"A. It meant that the door was to be opened in the morning at 8:00 o'clock. This is in keeping with hospital practices that activity started at 8:00 o'clock in the morning for the patient, so from 12:00 to 8:00 when we say, `Lock at night,' is what we are speaking about.
"* * *
"Q. So if A. M. care was given at 5 minutes to 8:00, that wouldn't make it wrong under your order?
"A. No.
"Q. Or at 7:30?
"A. No.
"Q. In the course of your conversation you had with the patient, wasn't her family — the night before there was a specific reference by them, an objection, to this locked door, is that not true?
"A. Yes, sir.
"Q. And you at that time assured them that the door would be opened the next morning?
"A. That's correct.
"Q. Now, under all the circumstances, Doctor, would you expect the nurses to overrule your judgment on whether that door should be locked or unlocked?
"A. In hospital practice or medical practice the nurses only act on specific orders given by the attending physician.
"Q. Doctor, in further keeping with the open door question, permitting the door to be opened, you would anticipate that possibly the patient would walk out into the hall, would you not?
"A. Yes, sir.
"Q. This was permissible as far as you were concerned?
"A. Yes, sir.
"Q. You do not imply or tell the hospital even though the door is open, keep her in her room?
"A. No. Once we open her door, it is meant that the *Page 131 
patient has the freedom to walk in the aisle or walk in the corridors.
"Q. Again, Doctor, in keeping with your total knowledge and treatment of this patient, you never contemplated or ordered that the hospital stand guard over this patient as though she were being confined, did you?
"A. No.
"Q. Is it not true, Doctor, that she was in fact admitted to Grant Hospital on your service because of her physical problems, not her mental problem?
"A. Yes, sir.
"Q. In the course of your practice as a psychiatric specialist, Doctor, do you have occasion to admit patients to other than general hospitals?
"A. Yes, sir.
"Q. Where would that be?
"A. That would be Upham Hall at University or Harding Hospital or to the State Hospital or to Mt. Carmel.
"Q. Is this where you would put a patient that you considered to be deranged or insane?
"* * *
"Q. In one of these other hospitals instead of in Grant?
"A. Yes, sir.
"Q. In your professional opinion and in your experience does Grant hold itself out as a hospital for the treatment of insane or deranged or mentally ill patients?
"A. No. The policy of Grant and the same is true of other hospitals in our area are general hospitals and it is felt that the patients who have psychiatric problems would not be admitted. Arrangements are made if necessary before admission to elsewhere. If they become disturbed within the confines of the hospital, they are transferred to a psychiatric setting.
"Q. As a matter of fact, Doctor, isn't it a well known fact within the medical profession that Grant Hospital and these other hospitals for that matter are not equipped to take care of mentally ill and insane patients? *Page 132 
"A. You are asking me my concept of the hospitals, they usually serve the total needs of the patient in general. They do not have facilities for the person that is deranged.
"* * *
"Q. Doctor, in your professional opinion did the Grant Hospital nursing staff follow your orders to the letter?
"A. Yes, it did.
"Q. Again in your professional opinion and based on your total knowledge of this case, did the Grant nursing staff violate any of its duties to your patient, Mrs. Johnson?
"A. No, they did not."
The problem should be broken into two parts: crisis intervention and professional treatment. The reasonably prudent person test referred to in paragraph one of the syllabus of the majority opinion should be applied to a crisis situation. An obvious example would be if a patient runs down the hall of a hospital toward an open window, yelling an intention to jump, a hospital attendant would have a duty to apprehend the patient and prevent the suicide.
However, after the crisis is over in a general hospital, and the person is under the care of an attending physician treating the person for both physical and emotional illnesses, the required standard of care becomes a medical standard requiring expert opinion to establish. In this case, at the time of the suicide and for several hours before, we find no evidence of a crisis. Such crisis had occurred and passed approximately ten hours before. The patient was under the direction of her attending physician, skilled in his neurological and psychiatric specialty. Not only was there an absence of any evidence of breach of duty on the part of the hospital and its staff, but according to the testimony of plaintiff's witness and the patient's attending physician he found that the staff followed his orders to the letter and that the staff violated no duties to his patient. *Page 133
Jones v. Hawkes Hospital of Mt. Carmel (1964), 175 Ohio St. 503, is clearly distinguishable. First, it was not a suicide case. Second, the plaintiff was "restless — trying to get up to go to the bathroom" only five minutes before the plaintiff, who was "drowsy, lethargic, delirious, and restless," "apparently crawled over side rail at head of bed" injuring plaintiff. In that case, it can be said that a crisis was either in progress or five minutes away from one. There was a question whether the crisis was over. In this case, not only was there an absence of evidence of a continuing crisis, but evidence from an expert — her attending physician — that any crisis had abated four to five hours before. In Jones, there seems to be the implication that the average juror, from his own personal knowledge, may be able to anticipate the actions of an expectant mother, delirious, drugged, restless, and determined to climb out of bed. We might possibly feel that the actions of a person actively attempting to commit suicide could be understood and within the common knowledge of jurors, even though it could be presumed that suicides occur far less frequently than births.
The treatment and care of an emotionally disturbed person in a general hospital under the care of an attending physician, who is a specialist in that field, involves a standard of care not within the common knowledge of jurors. Jurors cannot be allowed to so speculate on the standard of care required. Here, there was not only an absence of expert testimony as to what the standard of care was and whether that standard was absent or met by the defendant, but there was affirmative evidence that the defendant followed the orders of the attending physician and violated none of its duties to the patient.
The judgment of the Common Pleas Court should be affirmed. *Page 134